Citation Nr: 1146738	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes planus.

2.  Entitlement to a compensable rating for a hiatal hernia.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for tuberculosis (TB).

5.  Entitlement to service connection for warts.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depression, also claimed as suicidal thoughts due to medications and if so, whether the reopened claim should be granted.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for recurrent giardia and if so, whether the reopened claim should be granted.

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability manifested by urinary incontinence and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982 and from February 2003 to January 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at an October 2011 Video Conference hearing.  The hearing transcript is of record.  

The Board notes that the Veteran was denied service connection for post-traumatic stress disorder (PTSD) in a January 2009 RO rating decision, based on a finding that there was no verifiable evidence of specific details of a combat-related incident that resulted in PTSD.  The Veteran did not file an appeal and accordingly, the decision became final.  However, during his October 2011 Video Conference hearing, the Veteran reported that during active duty during the Persian Gulf War, he saw dead bodies while driving a truck in a convoy delivering food, and that he was stressed by the news of a friend being killed in a sniper attack which he did not personally witness.  Based on the Veteran's testimony, the Board finds that a reopened claim for entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for erectile dysfunction, secondary to depression has also been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2010 statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board also notes that during his April 2010 VA examination, in addition to pes planus, the examiner diagnosed the Veteran with plantar fasciitis, tinea pedis and peripheral neuropathy.  The Veteran has not filed a claim for service connection for these additional disabilities.  However, to the extent that the Veteran would like to pursue a claim for service connection for plantar fasciitis, tinea pedis or peripheral neuropathy, they are referred to the AOJ for appropriate action.  

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

The issues of entitlement to service connection for warts, entitlement to service connection for IBS, the reopened claim of entitlement to service connection for recurrent giardia, and the reopened claim of entitlement to service connection for a disability manifested by urinary incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by pain and stiffness in the feet; tenderness in the arches; lack of endurance, loss of balance, limited strength and flexibility, and other functional limitations due to pain.

2.  The Veteran's hiatal hernia has resolved.

3.  The Veteran does not have TB.

4.  In an unappealed decision issued in August 2005, the RO denied the Veteran's claim for service connection for recurrent giardia.

5.  The evidence associated with the claims file subsequent to the August 2005 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for recurrent giardia, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for recurrent giardia.

6.  In an unappealed decision issued in August 2005, the RO denied the Veteran's claim for service connection for incontinence of urine (claimed as can't hold pee).

7.  The evidence associated with the claims file subsequent to the August 2005 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a disability manifested by urinary incontinence, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a disability manifested by urinary incontinence.

8.  In unappealed decisions issued in July 2004 and August 2005, the RO denied service connection for depression and suicide thoughts as due to medication interaction.
9.  The evidence associated with the claims file subsequent to the July 2004 and August 2005 denials is cumulative or redundant of the evidence previously of record or does not relate to an element of the claim that was previously found to be absent, and is not sufficient to raise a reasonable possibility of substantiating the claim for service connection for depression and suicide thoughts due to medications.


CONCLUSIONS OF LAW

1.   The criteria for a 10 percent disability rating, but not higher for the Veteran's bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for a compensable rating for a hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

3.  The criteria for service connection for TB are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  New and material evidence has been submitted to reopen the claim for service connection for recurrent giardia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence has been submitted to reopen the claim for service connection for a disability manifested by urinary incontinence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  New and material evidence has not been submitted to reopen the claim for service connection for depression (also claimed as suicide thoughts due to medications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Bilateral Pes Planus

The Veteran is seeking an increased rating for his service-connected bilateral flat feet disability, which is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code (DC) 5276 governs the criteria for rating pes planus.  A noncompensable rating is assigned for mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is available for moderate acquired bilateral pes planus, characterized by weight-bearing line over, or medial to, the great toe; inward bowing of the tendo-achillies; and pain on manipulation and use of the feet.  A 30 percent rating is available for severe acquired bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is available for pronounced, acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillies on manipulation that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In a July 2004 rating decision, the RO granted service connection and a noncompensable evaluation for pes planus, based on evidence from an April 2004 VA examination.  

In December 2008, the Veteran filed a claim for an increased rating for his bilateral pes planus.  

During a VA podiatry consultation in April 2010, the Veteran complained of pain in both feet and legs, tenderness in both heels and arches when walking and standing, and numbness and tingling in both legs and feet upon standing.  He reported that he occasionally lost his balance and almost fell due to pain in his feet.  Physical examination revealed a fairly normal arch structure non-weight bearing with no significant cavus or planus presentation, and mild to moderate forefoot varus deformity bilaterally.  The examiner also noted that with the Veteran standing in angle and base of gait there was a partial collapse of the plantar longitudinal arch, bilaterally, with positive Helbing's sign bilaterally, consistent with a functional pes planus deformity.  He was diagnosed with bilateral pes planus, bilateral plantar fasciitis, bilateral tinea pedis, and bilateral peripheral neuropathy.  He was also evaluated and cast for orthotics at that time.

On follow-up in July 2010, it was noted that had received and was using his orthotics.  He reported that they were helping, but that he was still experiencing problems.  Physical examination at that time was the same as it was in April 2010.

During physical therapy in August 2010, the Veteran was noted to have vague reports of foot numbness, and he denied any problems with pain at that time. Specifically, he reported that with his orthotic shoes and pain medication, he had not been bothered by foot pain too much.  He did report bilateral foot numbness in all toes, medial arch, and dorsal surface of the foot, which was intermittent and seemed to fluctuate between feet.   He also reported that his new shoes and orthotics hurt his feet, but he needed to get used to them.  Examination was noted to be inconsistent for reproduction of numbness or tingling with any position or activity.  The examiner noted that signs and symptoms were most consistent with peripheral neuropathy, especially given his reports of hand numbness as well and it was recommended that he follow-up with his primary care physician to establish the source of his symptoms.  It was also noted that he did demonstrate limited flexibility and strength, and that he would benefit from a short trial course of physical therapy to address his deficits and restore function.

In response to his claim, the Veteran was afforded his most recent VA examination in August 2010.  At that time, he complained of pain in the bottoms of both feet and into the great left toe, as well as stiffness in the feet.  He denied weakness, swelling or fatigability.  He also complained of lack of endurance in that he was only able to walk a half mile and go up half a flight of stairs before experiencing pain in the feet.  He reported that he was wearing orthotics, but denied the use of crutches or corrective shoes.  He also denied any limitation on standing due to his bilateral foot disability.  The examiner diagnosed bilateral pes planus.

During his October 2011 Video Conference hearing, the Veteran, through his representative, argued that he should receive a 10 percent rating for his bilateral pes planus because he still experienced bilateral foot pain, even with the use of shoe inserts.

The medical records noted above, including VA outpatient treatment records and the report of the August 2010 VA examination do not contain any evidence of weight-bearing line over, or medial to, the great toe or inward bowing of the tendo-achillies.  However, the Board finds that the Veteran's reports during VA outpatient treatment and on VA examination of pain and stiffness in the feet; lack of endurance due to foot pain; tenderness in the arches; limitations on walking and standing and loss of balance due to foot pain; bilateral foot pain even with the use of orthotics, and limited flexibility and strength, more nearly approximate the criteria for a 10 percent evaluation for moderate acquired bilateral pes planus, under Diagnostic Code 5276.  The Board also notes that although the Veteran has also been diagnosed with several other foot disorders, including mild to moderate forefoot varus deformity, bilateral plantar fasciitis, bilateral tinea pedis, and bilateral peripheral neuropathy, in addition to his established diagnosis of pes planus, it is not possible to dissociate his reported symptoms from his diagnosed pes planus disability.  The Board also notes that consideration was given to the Veteran's reports of functional limitations including lack of endurance, limited walking and standing as discussed above, and limitations on stair climbing, as required by DeLuca, when granting the 10 percent evaluation.  The Veteran has not reported any occupational impairment as a result of his bilateral foot disability.

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

The Veteran stated during his October 2011 hearing that his bilateral pes planus warranted a 10 percent rating, and that a grant of that rating would satisfy his appeal.  The Board is granting the precise relief requested by the Veteran.  Therefore, no discussion of whether the criteria for a higher schedular rating have been met during this appeal is necessary.  

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by pain and numbness in the feet and associated functional limitations.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  

The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Hiatal Hernia

The Veteran is seeking an increased rating for his service-connected hiatal hernia, which is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this Diagnostic Code, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent evaluation.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, a 10 percent evaluation is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

The Veteran was granted service connection with a noncompensable evaluation for a hiatal hernia, claimed as a stomach condition in a July 2004 rating decision, based on evidence from an April 2004 VA examination of a small hiatal hernia with no reflux, shown on upper GI.  

The Veteran filed his current claim for an increased rating in December 2008.  
The pertinent medical evidence of record, including the report from the Veteran's most recent VA examination in August 2010 and VA outpatient treatment records are negative for any objective evidence of epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal, arm or shoulder pain, productive of considerable impairment of health.  In this regard, on VA examination in August 2010, the Veteran denied any dysphagia.  He complained of frequent belching, and the examiner noted that although the Veteran believed there were stomach contents in the esophagus, there were no regular complaints of nausea or vomiting.  He reported two episodes of hematemesis, possibly in April 2010, but denied any melanotic stools.  He denied any esophageal trauma.  The examiner also noted that an upper GI performed in May 2010 was normal, in that there was no mention of hiatal hernia and there was normal motility with no reflux noted.  It was also noted in the examination report that the Veteran had a normal gastrointestinal examination during VA outpatient treatment in November 2008.  The examiner concluded that based on the results of the upper GI in May 2010, the Veteran's hiatal hernia had resolved.  Accordingly, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 7346 for the Veteran's resolved hiatal hernia.

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted, but has found none.

The Board has also considered whether the case should be referred for extra- schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  The record reflects that the Veteran has not required frequent hospitalizations for his hiatal hernia and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned evaluation.  Therefore, the Board has determined that referral of this case for extra- schedular consideration is not in order.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The May 2008 and March 2010 examination reports show that the Veteran was gainfully employed, working part-time and full time and there has been no allegation or evidence of unemployability attributable to the service connected disability.  Further consideration of entitlement to TDIU is, therefore, not required.  

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TB

During his August 2011 Board hearing, the Veteran testified that prior to deployment to Iraq in April 2000, he was diagnosed with TB, and was told by a military doctor that he would be treated when he returned home.  

Service treatment records and VA outpatient treatment records are negative for any evidence of complaints, treatment or diagnosis for TB.
During his April 2004 VA examination, the Veteran reported that in February 2003, prior to being sent to Iraq, he had a positive skin test for TB and that he was told that he would receive medications upon his return.  He reported further that in December 2003, he was evaluated in the Preventive Medicine Clinic at Fort Campbell and had a normal chest X-ray and was released from active duty and started going to the Shelby County Health Department, where he once again had a normal chest X-ray and was started on medications.  He denied being diagnosed with active TB.  The examiner's impression was positive skin test for TB by history, on therapy currently.  He noted that a chest X-ray was being ordered, but there is no evidence that the X-ray was ever conducted.  VA outpatient treatment records from the VA Medical Centers in Memphis and Milwaukee are also negative for any evidence of the Veteran being diagnosed with  or treated for TB.  

In light of the absence of any competent evidence of active TB in service or thereafter, this claim must be denied.  

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Depression (Also Claimed as Suicidal Thoughts Due to Medications)

The Veteran's claim for service connection for depression was originally denied in a July 2004 RO rating decision, based on a finding that the pre-existing condition was not aggravated by service.  See July 2004 rating decision.  The Veteran did not file an appeal and the decision became final.  

In February 2005, the Veteran filed a claim for service connection for suicidal thoughts, and in his June 2005 VA Form 21-4142, the Veteran reported that he when he mixed medications, he wanted to kill, and VA outpatient treatment records showed consistent reports of homicidal and suicidal ideation when on anti-depressants and stomach medicine or Flagyl, which was prescribed for giardia.  In an August 2005 rating decision, the RO denied service connection for suicide thoughts as due to medication interaction, as secondary to recurrent giardia, based on findings that recurrent giardia was not related to service, and that there was no evidence showing that suicidal thoughts, due to medication interaction were incurred in or aggravated by military service.  The Veteran did not file an appeal and the decision became final.  

In June 2008, the Veteran filed a claim for entitlement to service connection for chronic depression prior to deployment.

At the time of the July 2004 and August 2005 denials, the evidence of record included service treatment records which showed that the Veteran reported a history of chronic depression for which he had been on psychotropic medications, such as Depakote and Effexor, prior to military service.  These records also show that in July 2003, the Veteran was voluntarily admitted for psychiatric observation while in Iraq, and had complaints which included a long-standing history of depression since April 2002, suicidal and homicidal ideation, sleep disturbance, loss of energy and appetite, poor concentration, nightmares about demons telling him to kill himself, and hopelessness.  He also reported that he had started taking Prozac in February 2003, but stopped taking it because it made him drowsy, after which his symptoms increased and he sought treatment for suicidal thoughts.  The service treatment records also indicate that the Veteran had not been exposed to combat, and that he showed no evidence of post-traumatic stress disorder (PTSD).  Instead, his stressors were noted to be his recent marriage, his wife's frequent bad health, and his mother's ill health.  The Veteran was diagnosed with severe recurrent depression and a provisional diagnosis of rule-out personality disorder and was air-evacuated back to the states for further evaluation and treatment.  He was subsequently seen for outpatient evaluation at Eisenhower Army Medical Center, where he denied any suicidal/homicidal ideation and it was recommended that he be returned to his rear detachment in Tennessee with outpatient follow-up.  

A January 2004 letter from the Chief of the Adult Behavioral Health Clinic at Blanchfied Army Community Hospital at Fort Campbell, Kentucky, indicated that the Veteran had been treated for depression upon redeployment from Iraq in August 2003, until his discharge in October 2003, and as his condition did not improve after a sufficient trial on treatment, existed prior to activation, and was not aggravated by military service, a Chapter 5-17 separation was recommended to his command.

The record also included the report from an April 2004 VA psychiatric examination.  The Veteran reported being diagnosed and treated for "chronic depression", and suicidal ideation, secondary to relationship problems, between 2000 and 2002, prior to his active military service.  According to the Veteran, his treatment included psychotropic medications, such as Depakote and Effexor, which he took for several months and found to be a little effective.  However, he reported that his depression continued into 2003 and beyond.  The Veteran reported that the only combat he was exposed to during service was seeing humvees that had already been shot up.  With regards to his symptoms, the Veteran reported being consistently depressed since 2002.  He reported that since his military service, he had fleeting thoughts of suicide, but with no intent or plan, and denied any suicidal ideation at that time.  He also reported homicidal ideation in the past when his medications were "crossed."  The examiner concluded that although it was likely that the Veteran continued to have some depressive symptoms, which he attributed primarily to problems with his ex-wife and secondarily to financial concerns; there was no clear evidence that his claimed depressive symptoms were appreciably worse then as compared to before his active duty service.  He diagnosed the Veteran with Major Depressive Disorder, recurrent-by history.

The evidence of record also included VA outpatient treatment records that showed that the Veteran complained of suicidal and homicidal ideation, depression, insomnia and nightmares, due to combat during active duty.  See outpatient treatment records from the VA Medical Center in Memphis, Tennessee dated in March 2005.  

The pertinent evidence added to the record since the July 2004 and August 2005 denials, includes VA outpatient treatment records showing treatment for depression, suicidal thoughts, substance abuse issues and PTSD.  

The record also includes the report from a July 2010 VA examination.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and noted that his suicidal thoughts were a symptom of his depression.  However, the examiner opined that it was less likely than not that the Veteran's pre-existing depression was permanently aggravated beyond normal progression by his period of military service, which included consideration of the medications he took during service for treatment of giardia.

The new evidence of record also includes the transcript of the Veteran's October 2011 Video Conference hearing, where the Veteran testified that he had depression prior to entering military service, but it was well-controlled with medication.  He testified that he began having problems with his medication because the dosage was too high and he eventually ran out of medication and began having suicidal thoughts.  He also reported that he had been exposed to combat, which caused him to have nightmares.  Specifically, he testified that he saw dead bodies on the road, and lost a friend who died in a sniper attack, which he did not personally observe.  

The newly submitted evidence continues to show that the Veteran was treated for depression prior to and during military service, and that he is currently treated for depression, which includes symptoms of suicidal ideation.  Although new, this evidence is not material in that it does not show that the Veteran's pre-existing depression, including suicidal thoughts, was aggravated during his active military service or by medications.  Therefore, it is essentially cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, it is not new and material.  Accordingly, the Board finds that as new and material evidence has not been received, the Veteran's claim is not reopened.  

Recurrent Giardia

The Veteran contends that he has recurrent giardia, characterized by symptoms of incontinence and difficulty breathing after eating, related to his active military service in Iraq.

The Veteran's claim for service connection for recurrent giardia (also claimed as once eat can't breathe, bend, or scoop; can't hold poop) was originally denied in an August 2005 RO rating decision, based on a finding that the condition was not incurred in or caused by active military service.  See August 2005 rating decision.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in June 2008.
At the time of the August 2005 denial, the evidence of record included service treatment records which showed that in September 2003, the Veteran complained of bloating, diarrhea and anorexia.  Stool samples revealed the presence of giardia lamblia cysts.  He was diagnosed with giardia and treated with Flagyl for ten days.  The evidence also included VA outpatient treatment records showing diagnoses and treatment for giardia in 2004 and 2005.  

Also included in the record was the report from an April 2004 VA examination.  During the examination, he reported that got filled up fast and could not eat a lot; and that if he did not eat small meals, he could not breathe.  A parasitology study conducted at that time revealed giardia lamblia cysts and he was diagnosed with gastrointestinal problems with history of giardiasis status post treatment, with recurrence.

The pertinent evidence added to the record since the August 2005 denial, includes the Veteran's statements that his he experienced symptoms such as fullness and difficulty breathing after eating small amounts of food, incontinence, and other GI symptoms, as a result of his military service.  Specifically, in a September 2008 statement, he reported that while stationed in Iraq, he ate food which was unsuitable for human consumption because there was no available mess hall in close enough proximity to him, and that as a result, he developed the symptoms noted above.  The record also includes statements from the Veteran's mother and ex-wife, who both reported that the Veteran would get full and have difficulty breathing after eating, and that he had trouble controlling his bowels.  See April 2010 statements from Veteran's mother and ex-wife.  In addition, the record includes the report from an August 2010 VA examination report, showing that the Veteran had a normal abdominal examination, and that the examiner concluded that the Veteran's giardiasis had resolved without residual.  The record also contains VA outpatient treatment records from the VA Medical Centers in Memphis and Milwaukee, which show that the Veteran has reported GI symptoms and has had colonic cysts removed, but they are negative for any treatment for giardia.  

The Veteran's statement that his GI symptoms developed as a result of eating unsuitable food in Iraq relates to an unestablished fact necessary to substantiate the claim, i.e., that he has recurrent giardia related to his active military service, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for recurrent giardia is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  The development of the reopened claim is addressed below.  
Disability Manifested By Urinary Incontinence

The Veteran contends that he has urinary, which developed as a result of his active military service.

The Veteran's claim for service connection for incontinence of urine (can't hold pee poop) was originally denied in an August 2005 RO rating decision, based on a finding that there was no evidence that the claimed condition existed.  See August 2005 rating decision.  The Veteran did not file an appeal and the decision became final.  In August 2008, the Veteran submitted additional medical evidence, which the RO considered as a claim to reopen.

At the time of the August 2005 denial, the evidence of record included service treatment records which were negative for any evidence of complaints, treatment or a diagnosis of urinary incontinence.  The evidence also included VA outpatient treatment records which showed that in February 2005, the Veteran complained of difficulty controlling his bladder, but examination at that time was normal.

The pertinent evidence added to the record since the August 2005 denial, includes April 2010 statements from the Veteran's mother and ex-wife, who reported that since he returned home from the military, the Veteran has experienced urinary incontinence and had trouble controlling his bowels.  The newly submitted evidence also includes the transcript of the Veteran's October 2011 Vide Conference hearing, which includes the Veteran's reports that since his discharge from the military, he has not been able to hold his urine or stool, that he has to wear diapers when eating out in a restaurant, and that he has to be near a restroom when out in public.

As the prior final denial was based on a finding that the Veteran did not have current urinary incontinence, the Veteran's statements during his October 2011 hearing and the statements from his mother and ex-wife, relate to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current urinary incontinence, related to his active military service, and are sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  They are not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for urinary incontinence is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  The development of the reopened claim is addressed below.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As noted above, the Veteran stated during his October 2011 hearing that his bilateral pes planus warranted a 10 percent rating, and that a grant of that rating would satisfy his appeal.  The Board is granting the precise relief requested by the Veteran.  Thus, the claim is substantiated and there are no further VCAA duties with regard to that claim.  Furthermore, with regard to the claims for service connection for recurrent giardia and a disability manifested by urinary incontinence, the Board has determined that new and material evidence has been submitted to reopen the claims.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of those claims.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in December 2003 and September 2008, prior to the initial adjudication of the claims, the Veteran was provided with the notice required under § 5103 for his claims for service connection for TB, and an increased rating for a hiatal hernia.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the September 2008 letter.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation - e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  The Veteran was provided the specific notice required by Vazquez-Flores in November 2008 letter.

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Id. 
In a June 2008 letter, issued prior to the initial adjudication of the claim to reopen, the agency of original jurisdiction notified the Veteran of the evidence needed to substantiate his claim for service connection for depression and of the evidence required under Kent, supra, regarding new and material evidence to reopen a previously denied claim.  The June 2008 letter specifically told him of the reasons for the Board's July 2004 denial.  Furthermore, during the current appeal, he received copies of the July 2004, August 2005 and October 2008 rating decisions, and the June 2009 statement of the case, and the August 2010 supplemental statement of the case, which all noted that the basis for the prior denials.  While these post-decisional documents could not constitute VCAA notice, they should have put the Veteran on notice as to what was required.  He has had months, and in some cases, years to respond to the notice.  Hence the Veteran had a meaningful opportunity to participate in the adjudication of the claims and was not prejudiced by any absence of full VCAA notice.  

The Board notes that all pertinent evidence has been obtained in this case and the Veteran has been given appropriate VA examinations.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claims.  The Board is also unaware of any such evidence.
In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

A 10 percent rating , but no more, is granted for bilateral pes planus.

An increased (compensable) rating for a hiatal hernia is denied.

Service connection for TB is denied.

New and material evidence has been presented, and the claim for service connection for giardia is reopened; the appeal is granted to this extent only.

New and material evidence has been presented, and the claim for service connection for a disability manifested by urinary incontinence is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multisymptom illnesses" that are without conclusive pathophysiology or etiology.  Examples of these medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) chronic fatigue syndrome, (2) fibromyalgia, and (3) irritable bowel syndrome.  A "medically unexplained chronic multisymptom illness" is defined under § 3.317(a)(2)(ii) as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  However, diseases of "partially explained etiology", such a diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses.

Additionally, signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 

The Veteran contends that he experienced an outbreak of warts during his deployment to Iraq, and although he was treated, the warts have reoccurred.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to warts or any other skin disability.  
In his June 2008 claim to reopen, the Veteran alleged that his warts had reoccurred.  In his November 2008 notice of disagreement, he reported that he had an outbreak of warts prior to going to war, and that he was told by a doctor in Kuwait, that there was no freezing of warts there and he would have to wait until he returned home to have that procedure.  VA outpatient treatment records show that the Veteran reported an outbreak of warts all over his entire body in August 2010.  Furthermore, during his October 2011 hearing, the Veteran testified that he had an outbreak of warts while deployed as a result of eating the food and inhaling the air.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms regarding warts.  Such symptoms are "observable" symptoms.  See Layno, supra.  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  

The Veteran is competent to report an outbreak of warts in service and a continuity of symptoms since, and the Board has no reason to doubt his credibility.  His statement in June 2008, and his reports during VA outpatient treatment in August 2010 show that he may currently have warts.

The Board also notes that signs and symptoms involving the skin may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R.  3.317(a)(2)(i)(B).

In light of the Veteran's contentions and the newly submitted evidence of warts, the Board finds that a VA examination and opinion are needed to determine whether the Veteran currently has warts related to active military service, or in the alternative, whether he meets the criteria for a diagnosis of undiagnosed illness or a chronic multi-symptom illness, and if so, whether the disability has been present to a degree of 10 percent at any time during the appeal period or had its onset in service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that in an undated VA Form 21-4142, Authorization and Consent to Release form, received in August 2008, the Veteran indicated that he had been treated for warts at Millington Naval Base in 2004.  The record does not reflect that the RO has attempted to obtain these records.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available service medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

The Veteran also contends that he has IBS, which developed during active military duty.

Service treatment records show that the Veteran was seen in September 2003 for complaints of bloating, diarrhea and anorexia.  He was diagnosed and treated at that time for giardia.  Service treatment records are negative for any treatment or diagnosis for IBS during service and there was no evidence of IBS at the time of the Veteran's discharge examination.  

VA outpatient treatment records from the VA Medical Centers in Memphis and Milwaukee show that as early as 2005, the Veteran complained of epigastric discomfort, with associated gas, nausea, vomiting, watery diarrhea, gastrointestinal reflux disease (GERD)-like symptoms, occasional bloody stools, heartburn, weight loss, and black stools.  They also show that he had colonic polyps removed.  However, he was never diagnosed with IBS or any other chronic gastrointestinal disorder.

During his April 2004 VA examination, the Veteran reported that since July 2003, while serving on active duty in Iraq, he has had irregular bowels.  He reported one to two bowel movements per week, which he attributed to poor p.o. intake and poor appetite.  He reported that his stools were mostly watery and occasionally hard.  He also reported fecal incontinence, in that when he got the urge for a bowel movement, he had to rush to the bathroom because he could not hold it.  He also claimed that upon return from Iraq in approximately September 2003, he was informed that he had parasites in his stool and was given medicine to treat the condition, which helped a little.  Abdominal examination showed that the abdomen was soft and nontender, with positive bowel sounds.  GU examination was normal, and besides findings of hiatal hernia, upper GI series yielded normal results.  There was no diagnosis of IBS made.

During his most recent VA examination in August 2010, the Veteran continued to report variable consistency of stools.  The  examiner noted that the Veteran's description of his stools did not sound like constipation.  He also complained of abdominal soreness in the left upper quadrant approximately two to three times per month, if he pressed on the area, but no crampy abdominal pain.  He reported that his appetite remained fairly good, although if he ate too much, he felt bloated and experienced shortness of breath.  He denied any melanotic stools or problems with generalized pruritus, and reported that his weight had remained stable.  Abdominal examination was normal and bowel sounds were positive.  The examiner's impression was that the Veteran's irregular bowel habits did not meet the criteria for IBS.

As discussed above, the Veteran also contends that he has recurrent giardia, which developed as a result of eating unsuitable food during his active military duty in Iraq.  

Service treatment records show that in September 2003, the Veteran complained of bloating, diarrhea and anorexia.  Stool samples revealed the presence of giardia lamblia cysts.  He was diagnosed with giardia and treated with Flagyl for ten days.  

During VA outpatient treatment in 2004 and 2005, the Veteran reported GI symptoms, including diarrhea, watery stools and incontinence, and was diagnosed with and treated for giardia.  During VA examination in April 2004, he was diagnosed with recurrent giardia, based on the results from a parasitology report.  
Recent VA outpatient treatment records do not show treatment for giardia, and a GI review of systems in November 2008 was negative.  Furthermore, during his most recent VA examination in August 2010, the Veteran had a normal abdominal examination and the examiner noted that his giardiasis had resolved without residual.  The examiner also noted that giardia can cause a temporary lactose intolerance, but no long-term bowel irregularity.
Although there is no current evidence of IBS or giardia, the Veteran is still reporting GI symptoms, such as incontinence, variable irregular stools, bloating and shortness of breath after eating, and upper left quadrant soreness.  Gastrointestinal signs or symptoms may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R.  3.317(a)(2)(i)(B).

Accordingly, the Board finds that an examination is needed to determine whether the Veteran meets the criteria for a diagnosis of undiagnosed illness or a chronic multi-symptom illness, and if so, whether the disability has been present to a degree of 10 percent at any time during the appeal period or had its onset in service.

The Veteran also contends that he has urinary incontinence, which developed as a result of his active military service.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis of incontinence.  VA outpatient treatment records show that the Veteran has reported periodic incontinence of urine and stool since 2004, and requested diapers, but they do not show that he has ever been diagnosed with a disability related to his complaints.  

The Veteran has submitted April 2010 statements from his mother and his ex-wife, who reported that since he returned home from the military, the Veteran has experienced urinary incontinence and had trouble controlling his bowels.  In addition, during his October 2011 Vide Conference hearing, the Veteran reported that since his military service, he has not been able to hold his urine or stool, that he has to wear diapers when eating out in a restaurant, and that he has to be near a restroom when out in public.

Urinary incontinence is manifested by symptoms that the Veteran is competent to report.  In addition, the Veteran's mother and ex-wife have provided statements corroborating his claim that he suffers from urinary incontinence.  See April 2010 statements from the Veteran's mother and ex-wife.  These statements, along with the Veteran's statements and testimony, provide competent and credible evidence of urinary incontinence, during active military duty and a continuity of symptoms since.

The Board also notes that the Veteran has reported that his claimed urinary incontinence is secondary to his service-connected hiatal hernia.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In light of the Veteran's contentions and the newly submitted evidence of incontinence, a VA examination and opinion are needed.  38 U.S.C.A. § 5103A(d) (West 2002).  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of the aforementioned service treatment records from Millington Naval Base, through official channels.  If the RO or AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present warts.  

The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  A diagnosis of warts should be confirmed or ruled out.  If warts is diagnosed, the examiner should provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed warts are etiologically related, in whole or in part, to the Veteran's active service or in the alternative, are due to undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

3.  Schedule the Veteran for VA examination to determine the existence and etiology of any chronic gastrointestinal disease, to include as due to undiagnosed illness or chronic multi-symptom illness.  

The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified chronic gastrointestinal disease is related to service, to include due to undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness, or otherwise etiologically related, in whole or in part, to the Veteran's active service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  
4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present disability manifested by urinary incontinence.

The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  A diagnosis of a disability manifested by urinary incontinence should be confirmed or ruled out.  If a disability manifested by urinary incontinence is diagnosed, the examiner should provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed disability manifested by urinary incontinence is etiologically related, in whole or in part, to the Veteran's active service or proximately due to or been chronically worsened by service-connected disability, to include the service-connected hiatal hernia.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

5.  In light of the above, the claims should be readjudicated.  The agency of original jurisdiction (AOJ) should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


